CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2009 Earnings from continuing operations $ 59,855 $ 93,530 $ 107,079 Equity income/loss and dividends from investees (14,208 ) 669 8,933 Income taxes 4,983 13,258 9,142 Earnings from continuing operations before income taxes $ 50,630 $ 107,457 $ 125,154 Fixed charges: Interest, long-term debt $ 15,713 $ 49,122 $ 64,751 Interest, other (including interest on short-term debt) 1,063 7,951 13,906 Amortization of debt expense, premium, net 585 1,754 2,328 Portion of rentals representative of an interest factor 134 383 529 Interest, capitalized lease 515 1,452 1,452 Total fixed charges $ 18,010 $ 60,662 $ 82,966 Earnings from continuing operations before income taxes $ 50,630 $ 107,457 $ 125,154 Plus:total fixed charges from above 18,010 60,662 82,966 Plus:amortization of capitalized interest 102 305 407 Earnings from continuing operations before income taxes and fixed charges $ 68,742 $ 168,424 $ 208,527 Ratio of earnings to fixed charges 3.82 X 2.78 X 2.51 X Total fixed charges from above 18,010 60,662 82,966 Preferred stock dividends 13 40 50 Total fixed charges and preferred stock dividends 18,023 60,702 83,016 Ratio of earnings to combined fixed charges and preferred stock dividends 3.81 X 2.77 X 2.51 X
